Judgment, Supreme Court, New York County (Rena K. Uviller, J.), rendered November 27, 2007, convicting defendant, after a jury trial, of robbery in the third degree, and sentencing him, as a persistent felony offender, to a term of 15 years to life, and order, same court and Justice, entered on or about May 14, 2008, which denied his CPL 440.20 motion to set aside the sentence, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the *609jury’s determinations concerning credibility. The victim’s testimony clearly established the element of force.
Defendant was not prejudiced by the absence of a sanction for the People’s nonproduction of a police document (see CPL 240.75).
The court properly exercised its discretion in sentencing defendant as a persistent felony offender. Defendant’s constitutional challenge to his adjudication is without merit (People v Quinones, 12 NY3d 116 [2009]). Concur—Gonzalez, RJ., Tom, Sweeny, Buckley and Acosta, JJ.